Citation Nr: 1721180	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  16-47 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to August 25, 2016, and in excess of 60 percent beginning August 25, 2016, for a bilateral eye disability.

2.  Entitlement to a disability rating in excess of 10 percent for a thoracic spine disability.

3.  Entitlement to a compensable disability rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1943 to December 1945, from March 1948 to September 1952, and from February 1958 to January 1974.  The Veteran served in combat and his decorations include the Purple Heart Medal and the Distinguished Flying Cross.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was originally granted service connection for a "right eye macular scar with residuals of retinitis in both eyes" in a May 1974 rating decision, and a noncompensable rating was assigned.  Following his April 2012 claim for an increased rating, the RO granted a 30 percent rating in the May 2013 decision on appeal.  The RO determined that a rating higher than 30 percent was not warranted, in part, because 30 percent is the maximum allowable evaluation for visual impairment in only one eye.  See 38 C.F.R. § 4.75(d).  Although not explicitly stated, this finding amounted to a determination that the Veteran's visual impairment of only the right eye was service connected.  However, in a September 2016 rating decision, the RO increased the Veteran's rating to 60 percent on the basis of impaired visual acuity in both eyes.  Again, although not explicitly stated, the grant of a 60 percent rating amounted to a finding by the RO that the Veteran's visual impairment was service connected for both eyes.  As such, the Board has recharacterized the issue on appeal, as reflected on the title page.  

Because the Veteran has not indicated he is satisfied with the 60 percent rating assigned, the issue remains in appellate status and will be address by the Board.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for a thoracic spine disability and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to August 25, 2016, the Veteran's corrected right eye visual acuity was 10/200; his left eye visual acuity was 20/60; he did not have incapacitating episodes, glaucoma, malignant neoplasms, visual field defects, or impairment of muscle function.

2.  For the period beginning August 25, 2016, the Veteran's corrected right eye visual acuity was 10/200; his left eye visual acuity was 20/100; he did not have incapacitating episodes, glaucoma, malignant neoplasms, visual field defects, or impairment of muscle function.


CONCLUSIONS OF LAW

1.  For the period prior to August 25, 2016, the criteria for a 50 percent disability rating, but not higher, for a service-connected bilateral eye disability, were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.79, Diagnostic Codes (DCs) 6000-6091 (2016).

2.  For the period beginning August 25, 2016, the criteria for a rating in excess of 60 percent, for a service-connected bilateral eye disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.79, DCs 6000-6091 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

At the outset, the Board notes that in accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

The Veteran's bilateral eye disability is rated under 38 C.F.R. § 4.79, DC 6066.   Under DC 6066, a 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  See 38 C.F.R. § 4.79, DC 6066.

A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) when the corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50.  Id.

A 30 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 20/70 in both eyes; (2) when corrected visual acuity is 20/100 in one eye and 20/70 in the other eye; (3) when corrected visual acuity is 20/200 in one eye and 20/50 in the other eye; (4) when corrected visual acuity is 15/200 in one eye and 20/50 in the other eye; or (5) when corrected visual acuity is 10/200 in one eye and 20/40 in the other eye.  Id.

A 40 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when corrected visual acuity is 20/200 in one eye and 20/70 in the other eye; (2) when corrected visual acuity is 15/200 in one eye and 20/70 in the other eye; or (3) when corrected visual acuity is 10/200 in one eye and 20/50 in the other eye.  Id.

A 50 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when corrected visual acuity is 20/100 in both eyes; or (2) when corrected visual acuity is 10/200 in one eye and 20/70 in the other eye.  Id.

A 60 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when corrected visual acuity is 20/200 in both eyes; (2) when corrected visual acuity is 15/200 in one eye and 20/100 in the other eye; or (3) when corrected visual acuity is 10/200 in one eye and 20/100 in the other eye.  Id.

A 70 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when corrected visual acuity is 20/200 in both eyes; (2) when corrected visual acuity is 15/200 in one eye and 20/200 in one eye; or (3) when corrected visual acuity is 10/200 in one eye and 20/200 in the other eye.  Id.

An 80 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when corrected visual acuity is 15/200 in both eyes; or (2) when corrected visual acuity is 10/200 in one eye and 15/200 in the other eye.  Id.

A 90 percent rating is warranted for impairment of central visual acuity when corrected visual acuity is 10/200 in both eyes.  Id.

Where a reported visual acuity is between two sequentially listed visual acuities, the visual acuity which permits the higher evaluation is to be utilized.  38 C.F.R. § 4.76(b)(4) (2016).

Private treatment records in January 2012 showed corrected visual acuity was 20/200 in the right eye and 20/40 in the left eye.  April 2012 records showed corrected visual acuity was 10/200 in the right eye and 20/40 in the left eye.  A June 2012 Florida Department of Highway Safety and Motor Vehicles Report of Eye Examination showed corrected visual acuity was 10/200 in the right eye and 20/40 in the left eye.

The Veteran was afforded a VA examination in October 2012.  Corrected visual acuity was 10/200 in the right eye and 20/40 in the left eye.

A November 7, 2012, private vision examination showed corrected visual acuity was 10/200 in the right eye and 20/40 in the left eye.  An examination conducted one week later on November 14, 2012, showed corrected visual acuity was 10/200 in the right eye and 20/60 in the left eye.
 
A March 2013 Florida Department of Highway Safety and Motor Vehicles Report of Eye Examination showed corrected visual acuity was 10/200 in the right eye and 20/40 in the left eye.
 
A May 2013 treatment note showed corrected visual acuity was 10/200 in the right eye and 20/60 in the left eye. 

A July 2013 Florida Department of Highway Safety and Motor Vehicles Report of Eye Examination showed corrected visual acuity was 10/200 in the right eye and 20/40 in the left eye.

The Veteran was afforded an additional VA examination on August 25, 2016.  Upon examination, corrected visual acuity was 10/200 in the right eye and 20/100 in the left eye.
 
For the period prior to August 25, 2016, the Board first notes the evidence discussed above shows corrected visual acuity in the right eye remained constant at 10/200.  For the left eye, corrected visual acuity was found to fluctuate between 20/40 and 20/60.  Resolving reasonable doubt in favor of the Veteran, the Board will utilize a left eye corrected visual acuity finding of 20/60 in determining the appropriate rating.  Because a visual acuity of 20/60 is not provided for in DC 6066, and because 20/60 falls between 20/50 and 20/70, 20/70 will be utilized, since it permits a higher evaluation.  See 38 C.F.R. § 4.76(b)(4) (2016).  Pursuant to DC 6066, corrected visual acuity of 10/200 in one eye and 20/70 in the other eye warrants a 50 percent rating.  

Accordingly, the Board finds a 50 percent rating is warranted for the Veteran's bilateral eye disability for the period prior to August 25, 2016.  However, upon a thorough review of the record, corrected visual acuity findings do not warrant a rating higher than 50 percent at any time during the period prior to August 25, 2016.

For the period beginning August 25, 2016, the Board finds the RO's assignment of a 60 percent rating for the Veteran's bilateral eye disability is warranted.  Specifically, the 60 percent rating is warranted on the basis of the August 2016 VA examination findings of corrected visual acuity of 10/200 in the right eye and 20/100 in the left eye.  However, upon a thorough review of the record, there are no corrected visual acuity findings of record warranting a rating higher than 60 percent at any time for the period beginning August 25, 2016.

The Board notes consideration has been given to assigning ratings under alternate diagnostic codes applicable to eye disabilities.  However, upon a thorough review, there is no medical evidence of incapacitating episodes caused by the Veteran's bilateral eye disability, nor of glaucoma, malignant neoplasms, visual field defects, or impairment of muscle function, at any time during the period of the claim.  As such, application of an alternate diagnostic code would not benefit the Veteran in this case.  See 38 C.F.R. § 4.79, DCs 6000-6091.

The Board has also considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, the Veteran has not contended his bilateral visual impairment has rendered him unable to obtain and maintain any substantially gainful employment.  Accordingly, the Board has determined that the issue of entitlement to a TDIU has not been raised in this case. 


ORDER

The Board having determined that a 50 percent rating, but not higher, is warranted for the Veteran's bilateral eye disability for the period prior to August 25, 2016, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 60 percent for a bilateral eye disability, for the period beginning August 25, 2016, is denied.

REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's remaining claims are decided.

Thoracic spine disability

The Board notes that in the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that all VA examinations related to a joint disability must include testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of motion measurements of the opposite undamaged joint.  In this regard, although the Veteran was afforded a VA thoracolumbar spine examination in August 2016, the VA examiner failed to conduct Correia-compliant testing of the Veteran's spine range of motion.  Due to this insufficiency, a remand is required in order to obtain an adequate examination.
 
Allergic rhinitis

Where the evidence indicates that a disability has worsened since a Veteran's last VA examination, a new examination is required.  In this case, the Veteran was last afforded a VA examination to address his allergic rhinitis in April 2013, more than four years ago.  Since the April 2013 examination, the Veteran has indicated his allergic rhinitis has worsened.  Under these circumstances, the Board finds that a remand for a contemporaneous examination is required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any outstanding records.

2.  Then, the RO or the AMC should afford the Veteran a VA examination to fully assess the severity of his service-connected thoracic spine disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The examiner must provide all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why this is so.

3.  Afford the Veteran a VA examination to fully assess the severity of his service-connected allergic rhinitis.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The RO or the AMC should ensure the examiner addresses the severity of the Veteran's allergic rhinitis in accordance with VA rating criteria.

4.  Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


